FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 24, 2021

                                    No. 04-20-00152-CV

                                Lakshmana VISWANATH,
                                       Appellant

                                             v.

                                THE CITY OF LAREDO,
                                       Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2019CVK001492D1
                    Honorable Honorable Jose A. Lopez, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Luz Elena D. Chapa, Justice
              Beth Watkins, Justice

       Appellee’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court